Citation Nr: 1639568	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-06 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a hernia condition.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011 and February 2013, the Board remanded this claim so that a statement of the case could be issued.  In April 2014, the Board remanded the claim with directions to schedule the Veteran for a videoconference hearing before the Board at the local RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2012 appeal to the Board, the Veteran requested that he be scheduled for a Board hearing by videoconference.  Accordingly, the Board remanded the case in April 2014 and directed the RO to schedule the Veteran for a videoconference hearing before the Board at the local RO.  The Board also directed the RO to return the case to the Board if the Veteran withdrew his hearing request or failed to report for the scheduled hearing.

In a letter dated May 23, 2016, the Veteran was informed that a videoconference hearing had been scheduled for him on June 28, 2016.  On June 1, 2016, the Veteran called the RO and indicated that he was out of the country until June 29, 2016.  He requested that the hearing be rescheduled after July 1, 2016.  See June 2016 Report of General Information.  The Veteran did not subsequently appear for his videoconference hearing, and a note in the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the hearing was "cancelled" by the Veteran.  As of the date of this decision, no action has been taken to reschedule the Veteran's hearing, and the Veteran has not since withdrawn his request for a hearing.

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c).  If good cause is not shown, the Veteran and his representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled.  Id.

In this case, the request to reschedule the June 28, 2016, hearing was timely as it was received almost a month prior to the scheduled date of the hearing.  There is no evidence of record that either the Veteran or his representative was ever informed that the request to reschedule had been rejected and that they were required to appear for the scheduled hearing.  The Board recognizes that the Veteran's request was not in writing pursuant to 38 C.F.R. § 20.704(c).  However, the Board also notes that the RO rescheduled a December 2015 hearing after a phone call from the Veteran and without informing the Veteran his request needed to be in writing.  See December 2015 Report of General Information.  Similarly, the Veteran was not informed during his June 2016 phone call of the need to submit his request in writing.  Moreover, the Veteran had good cause for the request to reschedule as he was out of the country. 

In light of the foregoing, and in order to afford the Veteran due process and the opportunity to appear for a hearing, a remand of his appeal is again necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Board Member at his local RO at the earliest opportunity regarding the issue of entitlement to a compensable evaluation for a hernia condition.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




